     Case 6:20-cv-00042-JRH-BWC Document 14 Filed 01/04/21 Page 1 of 2

                                                                                   n
                                                                            U.S.DlSTRiCi COURT
                                                                               AUQUSlA DIV.
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGI^i}^} M\ -U                        A R-41
                              STATESBORO DIVISION

                                                                                     Ic
                                                                                SO.D lO r. 01=^GA.
 TEKELIA PRESTON,

                Plaintiff,                                    CIVIL ACTION NO.: 6;20-cv-42

         V.


 HELTON HALL,

                Defendant.



                                            ORDER


       Presently before the Court are Plaintiffs Objections to the Magistrate Judge's Report and

Recommendation dated December 16, 2020. Doc. 13. The Magistrate Judge recommended the

Court dismiss Plaintiffs false imprisonment claim because Plaintiffs claim is barred by the

applicable statute of limitations. Doc. 12 at 2. As the Magistrate Judge explained, Plaintiffs

claims arise from alleged unlawful imprisonment from April 2015 to July 2015, but Plaintiff did

not llle his Complaint until April 2020. Id. at 3-4. Further, the Magistrate Judge determined there

was no basis for tolling Plaintiffs claim. Id at 4. Thus, the Magistrate Judge determined Plaintiff

filed after the two-year statute of limitations expired. Id

       In his Objections to the Report and Recommendation, Plaintiff argues there is no statute of

limitations on his constitutional rights. Doc. 13 at 2. This argument is without merit. Additionally,

Plaintiff appears to concede the statute of limitations on his claim started to run the same day the

Magistrate Judge determined, on July 4, 2015. Id at 3.

       After an independent and de novo review of the entire record, the Court OVERRULES

Plaintiffs Objections. Doc. 13. The Court CONCURS with the Magistrate Judge's Report and
     Case 6:20-cv-00042-JRH-BWC Document 14 Filed 01/04/21 Page 2 of 2




Recommendation and ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. Thus, the Court DISMISSES Plaintiffs Complaint, DIRECTS the Clerk

of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Plaintiff leave to proceed informa pauperis on appeal.

       SO ORDERED,this               day of January, 2021.




                                    HONO                 .NETAL HALL
                                    l^ITED ^ATES DISTRICT JUDGE
                                    SOUTHED DISTRICT OF GEORGIA




                                               2
